DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.
 
Priority
3.	The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or earlier-filed nonprovisional application or provisional application for which benefit is claimed).  The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
The originally-filed disclosures of the prior-filed applications, Application Nos. 16/043,065, 15/476622, and 13/470,681, all fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The disclosures of all the above listed prior-filed applications are directed to an appliance comprising at least three layers: a hard polymer layer 24 disposed between two soft polymer layers 22, 26 (Fig. 2).  
 	Claims 1, 3-7, 9, 11-13, 15-18, 34-35, and 43-42, of the instant application broadly recite an appliance comprising a first soft polymer layer interfacing a first hard polymer layer, and a second soft polymer layer interfacing a second hard polymer layer, effectively omits the essential arrangement of a hard polymer layer disposed between a first and second soft layers.  There is no support from any of the disclosures of the above listed prior-filed applications for such broadening scope of the claims with the omission of the specific disclosed “arrangement of a hard polymer layer disposed between a first and second soft layers”.  

ii.	Claims 36-45 of the instant application broadly recite an appliance comprising “a first interface between a first thermoplastic polyurethane layer and a first co-polyester layer; and a second interface between a second thermoplastic polyurethane layer and a second co- polyester layer”.  The claim omits (i) a distinguishable hard layer, (ii) two distinguishable soft layers, and (iii) the arrangement of the hard layer being disposed between two soft layers.  Such omissions amount to a broader and more generic invention.  There is no support from the prior-filed applications for such broadening scope of the instant claims. 

iii. 	The prior-filed applications disclose large Markush Groups for: (1) the materials for the soft layer; (2) the materials for the hard layer; (3) the properties of the soft layer; and (4) the properties of the hard layer.  The independent claims 1, 13, and 36, each recites a combination of a small subset in each of said four (4) Markush Groups. There is no support from the prior-filed applications for such specifically claimed combination.  See Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1326, 56 USPQ2d 1481, 1486 (Fed. Cir. 2000), and In re Ruschig 379 F.2d 990, 154 USPQ 118 (CCPA 1967).  The court noted that with respect to In re Ruschig that “Ruschig makes clear that one cannot 

iv. 	Claims 1, 13, and 36, each newly recites “the first interface and second interface are consecutively aligned” (claim 1 lines 12-14; claim 13 lines 14-16; claim 36 lines 8-9), which is not supported by the prior-filed application.  

Therefore, all claims 1, 3-7, 9-13, 15-18, and 34-42, are not entitled to the priority benefit of any of said above listed parent applications.  Accordingly, for purpose of examination under the prior art, all claims 1, 3-7, 9-13, 15-18, and 34-42, are considered to have earliest filing date of 01/31/2019.  

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


5.	Claims 1, 3-7, 9, 11-13, 15-18, and 34-42, are rejected on the ground of nonstatutory double patenting as being unpatentable over:
- Claims 1-31 of U.S. Patent No. 9,655,691;
- Claims 1-20 of U.S. Patent No. 9,655,693; and 
- Claims 1-14 of U.S. Patent No. 10,052,176.
Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus much specific. Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.

Claim Rejections - 35 USC § 112(a)
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


7.	Claims 1, 3-7, 9, 11-13, 15-18, and 34-42, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
i.	Claims 1 and 13 each broadly recites an appliance comprising a first soft polymer layer interfacing a first hard polymer layer, and a second soft polymer layer interfacing a second hard polymer layer.  The claims effectively omit the disclosed essential arrangement of a hard polymer layer disposed between a first and second soft layers.  Such omission of the arrangement of the hard layer being disposed between two soft layers amount to a broader and more generic invention.  There is no support from Applicant’s specification for such broadening scope of the claims, thus rendering the claims as failing to comply with the written description requirement.

ii.	Claim 36 broadly recites an appliance comprising: “a first interface between a first thermoplastic polyurethane layer and a first co-polyester layer; and a second interface between a second thermoplastic polyurethane layer and a second co- polyester layer”.  The claim omits (i) a distinguishable hard layer, (ii) two distinguishable soft layers, and (iii) the arrangement of the hard layer being disposed between two soft layers.  Such omissions amount to a broader and more generic invention.  There is no support from Applicant’s specification for such broadening scope of the claims, thus rendering the claims as failing to comply with the written description requirement.  
Note that the specification indicates that a soft polymer layer can include a co-polyester and/or a thermoplastic polyurethane (Specification paragraphs 27 and 30); and a hard polymer layer can also include the same materials - a co-polyester and/or a thermoplastic polyurethane (Specification paragraphs 26, 30).  As such, the recited first and second co-polyester layers and the recited first and second thermoplastic 

iii.	The application’s specification discloses large Markush Groups for: (1) the materials for the soft layer; (2) the materials for the hard layer; (3) the properties of the soft layer; and (4) the properties of the hard layer.  Claims 1, 13, and 36, each recites a combination of a small subset in each of said four (4) Markush Groups. There is no support from the original disclosure for such specifically claimed combination, which is thus considered to be new matter.  See Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1326, 56 USPQ2d 1481, 1486 (Fed. Cir. 2000), and In re Ruschig 379 F.2d 990, 154 USPQ 118 (CCPA 1967).  The court noted that with respect to In re Ruschig that “Ruschig makes clear that one cannot disclose a forest in the original application, and then later pick a tree out of the forest and say “here is my invention”.  In order to satisfy the written description requirement, the blaze marks directing the skilled artisan to that tree must be in the originally filed disclosure.”  In this case, the original disclosure fail to indicate blaze marks (e.g. embodiment or preferred embodiment) directing the skilled artisan to the specifically claimed combination of the material(s) and/or the properties of the layers.  

iv. 	Claims 1, 13, and 36, each newly recites “the first interface and second interface are consecutively aligned” (claim 1 lines 12-14; claim 13 lines 14-16; claim 36 lines 8-9), which is not supported in the specification and thus is considered to be new matter. 

All dependent claims are rejected herein based on dependency of the base claims 1, 13, and 36, rejected herein.

Claim Rejections - 35 USC § 112(b)
8.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



9.	Claims 1, 3-7, 9, 11-13, 15-18, and 34-42, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claims 1, 13, and 36, each is incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections, rendering the claims indefinite.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: structural cooperative relationship(s) between the first interface and the second interface, or specifically the arrangement of the hard polymer 24 layer being an inner hard layer disposed between two soft polymer layers 22, 26, as shown in Fig. 2, Specification paragraphs [0021], [0024], [0025].  
Claim 36 is incomplete for omitting essential elements, such omission amounting to a gap between the elements, rendering the claim indefinite.  See MPEP § 2172.01.  The omitted elements are: a distinguishable hard layer and two distinguishable soft layers.  Note that the specification indicates that a soft polymer layer can include a co-polyester and/or a thermoplastic polyurethane (Specification paragraphs 27 and 30); and a hard polymer layer can also include the same materials - a co-polyester and/or a thermoplastic polyurethane (Specification paragraphs 26, 30).  As such, the recited first and second co-polyester layers and the recited first and second thermoplastic polyurethane layers do not positively distinguish “a soft polymer layer” and “a hard polymer layer”.  
Claims 1, 13, and 36, each newly recites “the first interface and second interface are consecutively aligned”.  It is unclear exactly what is considered to be “consecutively aligned” as the specification does not provide a description for such arrangement and/or phase. 
All dependent claims are rejected herein based on dependency of the base claims 1 and 13 rejected herein. 
Claim Rejections - 35 USC § 103
10.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

11.	Claims 1, 3-7, 9, 11-13, 15-18, and 34-42, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 2009/0246724 A1) in view Hostettler (US 4,791,156) and DeSimone et al. (US 7,641,828), as evidenced by Plastics (non-patent literature No. 107 in IDS filed 02/04/2019).
Regarding claim 1, Chen discloses a removable orthodontic tooth positioning appliance 100 having teeth receiving cavities 102 shaped to directly receive at least some of a patient's teeth 114 and apply a resilient positioning force to the patient's teeth (Fig. 1, paragraph 4).  The appliance 100 comprises: a soft polymer layer 134 comprising a soft polymeric material, and a hard polymer layer 132 (Fig. 4C; paragraphs 3, 32, 36).  
Chen discloses a first interface between a first soft polymer layer 134 and a first hard polymer layer 132; and a second interface between a second soft polymer layer 134 and a second hard polymer layer 132 (Fig. 4C) 
Regarding the newly recited limitation(s), note that Chen discloses that the first and second hard polymer layers 132 are formed together (Fig. 4C) and may be through the process of lamination (paragraph 31).

	Regarding the soft polymer layer as claimed in claims 1, 3-4, and 6-7, Chen is silent to its ultimate tensile strength, elongation at break, and hardness, as claimed.  However, note that Chen discloses that it is well known to use polymeric material such as thermoplastic polyurethane for such soft layers (paragraphs 3, 21-22).  Hostettler teaches that it is well known “not greater than about 65A” (column 2 lines 36-44) which at least overlaps with the claimed range of hardness of about 60A to about 85D.  It would have been obvious to one of ordinary skill in the art at the time of invention to use soft polyurethane elastomer for the soft polymer layers of Chen as taught by Hostettler in order to provide a soft layer which provides tissue relief, is inexpensive, trouble-free, and easy to keep clean (column1 lines 40-41, 50-59).  Hostettler also discloses the material having certain tensile strength and elongation % (Table 1), indicating that such variables are of result-effective variables.  The Plastics document shows that polyurethane elastomer has an elongation at break of 75 to 1400% which overlaps with the claimed range of greater than about 200%, and a hardness of 14 to 96 D which overlaps with the claimed range of 60 A to about 85 D.  Therefore, such claimed range would have been obvious to one having ordinary skill in art at the time the invention was made since it has been held that discovering an optimum or workable ranges is well within the skill of an artisan via routine experimentation in order to improve upon what is already generally known. See MPEP §§ 2144.05.  
Regarding the hard polymer layer as claimed in claims 1, 5, 9, and 12, Chen fails to disclose the hard polymer layer comprising a co-polyester and having the specifically claimed characteristics.   DeSimone et al. discloses a polymer orthodontic appliance 10 made of co-polyesters and blends (column 5 lines 66-67).  DeSimone also teaches that polyester, thermoplastic polyurethane, acrylic, polyamide, or polyetherimide (col. 6 ll. 47-59), polyethylene terephthalate, or polybutylene terephthalate (col. 7 ll. 24-31) may be used for hard layers (col. 6 ll. 47-59: polymeric materials with high glass transition temperatures). It would have been obvious to one of ordinary skill in the art at the time of invention to utilize the materials taught by DeSimone to form Chen's hard layer since DeSimone teaches that such materials are suitable for the intended use of such hard layer with predictable results and/or reasonable expectation of See MPEP §§ 2144.05.  
As to claim 11, note that Chen discloses the appliance and the layers therein may have certain thicknesses (paragraphs 30-31), indicating that such thickness is of result-effective variable.  Therefore, such claimed range of thickness would have been obvious to one having ordinary skill in art at the time the invention was made since it has been held that discovering an optimum or workable ranges is well within the skill of an artisan via routine experimentation in order to improve upon what is already generally known. See MPEP §§ 2144.05.  
Regarding claims 13 and 15-18, Chen discloses a plurality of such incremental tooth position adjustment appliances 100, where the appliances are successively worn by a patient to move teeth from one arrangement to a successive arrangement (paragraphs 14-15).  Chen/Hostettler/DeSimone discloses the elements as claimed as detailed above with respect to claims 1-12). 
Regarding new claim 36, Chen discloses a multilayer dental appliance 100 comprising teeth receiving cavities 102 shaped to directly receive at least some of a patient's teeth and apply a resilient positioning force to the patient's teeth (Figs. 1-3; abstract), the appliance 100 comprising: a first interface between a first thermoplastic layer 132 and a first thermoplastic 
 As to the specifically claimed material(s) and properties of the layers recited in claims 36-39, such recited limitations would be been obvious in view of Chen, Hosteller, and DeSimone as detailed above with respect to claims 1, 3-7, 9, and 12.  As to claim 40, the claimed range of thickness would have been obvious in view of Chen as detailed above with respect to claim 11.   
As to claims 34-35 and 41-42,, Chen discloses the layers are co-extruded or laminated (paragraph 31).  

Response to Arguments
12.	 Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive. 
Regarding the priority and the ground(s) of rejection under 35 USC § 112(a) and 112(b), the amendments to the claims fail to correct the application’s entitlement of priority to the prior-filed applications and fail to overcome some of the ground(s) of rejection under 35 USC § 112(a) and 112(b) as detailed above.  Applicant’s arguments are held to be responded to in the above corresponding sections “Priority”, “Claim Rejections - 35 USC § 112(a)”, and “Claim Rejections - 35 USC § 112(b)”, and herein below.
	
i.	Claims 1 and 13 each broadens the scope of the invention by claiming an appliance comprising a first soft polymer layer interfacing a first hard polymer layer, and a second soft polymer layer interfacing a second hard polymer layer.  The claims effectively omit the disclosed essential arrangement of a hard polymer layer disposed between a first and second soft layers.  Such omission of the arrangement of the hard layer being disposed between two soft layers amount to a broader and more generic invention.  There is neither support from the prior-filed applications nor the instant application for such broad and generic invention.  
	Claim 36 broadens the scope of the invention by claiming: “a first interface between a first thermoplastic polyurethane layer and a first co-polyester layer; and a second interface between a second thermoplastic polyurethane layer and a second co- polyester layer”.  The claim omits (i) a distinguishable hard layer, (ii) two distinguishable soft layers, and (iii) the arrangement of the hard layer being disposed between two soft layers.  Such omissions amount to a broader and more generic invention.  There is neither support from the prior-filed applications nor the instant application for such broad and generic invention.  

iii. 	The application’s specification discloses large Markush Groups for:
(1) the materials for the soft layer: 
“[0028] Suitable polymeric materials for the soft polymer layers of the appliance can include a styrenic block copolymer (SBC), a silicone rubber, an elastomeric alloy, a thermoplastic elastomer (TPE), a thermoplastic vulcanizate (TPV) elastomer, a polyurethane elastomer, a block copolymer elastomer, a polyolefin blend elastomer, a thermoplastic co-polyester elastomer, a thermoplastic polyamide elastomer, or a combination thereof (e.g., a blend of at least two of the listed soft polymeric materials).”  
(Specification paragraph 28)

(2) the materials for the hard layer:
“[0026] Suitable polymeric materials for the hard polymer layer can include a polyester, a co- polyester, a polycarbonate, a thermoplastic polyurethane, a polypropylene, a polyethylene, a polypropylene and polyethylene copolymer, an acrylic, a cyclic block copolymer, a polyetheretherketone, a polyamide, a polyethylene terephthalate, a polybutylene terephthalate, a polyetherimide, a polyethersulfone, a polytrimethylene terephthalate or a combination thereof (e.g., a blend of at least two of the listed hard polymeric materials). In some embodiments, the hard polymer layer of the appliances can include polymeric materials, such as a polycarbonate, a co-polyester, a polyester, and a thermoplastic polyurethane”  
(Specification paragraph 26). 10511460_1.docx -7- WSGR Docket No. 22773-826.304
(3) the properties of the soft layer: 


(4) the properties of the hard layer:
“[T]he hard polymer layer of the appliances can have a physical property of at least one of a tensile strength at yield of between about 4000 pounds per square inch (psi) and 6500 psi, an elongation at yield of greater than about 4%, an elongation at break of greater than about 70%, a tensile modulus of greater than about 150,000 psi, a flexural modulus greater than about 150,000 psi, a stress relaxation at 24 hours testing in a wet environment (e.g., between about 90%-100% relative humidity) is greater than 10%, and a light transmission between 400 nm and 800 nm of greater than about 75%.”  
(Specification paragraph 27)
Having disclosed such four (4) large Markush Groups, the prior-filed applications and the instant application fail to provide specifically inventive feature(s) from each Markush Groups or an inventive combination of feature(s) therefrom.  Claims 1, 13, and 36, each recites a combination of a small subset in each of said four (4) Markush Groups. There is neither support from the prior-filed applications nor the instant application such specifically claimed combination. 
The court noted that with respect to In re Ruschig that “Ruschig makes clear that one cannot disclose a forest in the original application, and then later pick a tree out of the forest and say “here is my invention”.  In order to satisfy the written description requirement, the blaze marks directing the skilled artisan to that tree must be in the originally filed disclosure.”  In this case, the original disclosure fail to indicate blaze marks (e.g. embodiment or preferred embodiment) directing the skilled artisan to the specifically claimed combination of the material(s) and/or the properties of the layers.  

iv.	Claims 1, 13, and 36, each newly recites “the first...layer and the second… layer are laminated together; and the first interface and second interface are consecutively aligned” (claim 1 lines 12-14; claim 13 lines 14-16; claim 36 lines 8-9), which allows for the following interpretation, which is neither supported in the prior-filed applications and the instant application: 
First soft layer
First hard layer
Second soft layer
Second hard layer

[AltContent: textbox (First and second interfaces consecutively aligned. )]	



Regarding the 35 USC § 103 ground(s) of rejection under prior art, Applicant argue that (1) the cited references provide no reason to select a polymer of DeSimone for use in Chen, and  (2) one of ordinary skill in the art would not have had reasonable expectation of success for combining the teachings of Chen, DeSimone, and Hostettler to produce the presently claimed orthodontic appliances.  It is maintained that Chen, DeSimone, and Hostettler, are all directed to orthodontic shell appliances.  Thus it would have been obvious to one of ordinary skill in the art at the time of invention to utilize the materials taught by DeSimone to form Chen's hard layer since DeSimone teaches that such materials are suitable for the intended use of such hard layer with predictable results and/or reasonable expectation of success.  And as Hostettler teaches that it is well known that a multilayer polymeric dental appliance (column 2 lines 33-38), includes a hard layer of hardness about “60D-100D” (column 2 lines 22-26, 34-35), and a separate soft layer of polyurethane elastomer having a hardness of “not greater than about 65A” (column 2 lines 36-44), indicating that such claimed ranges of properties are of result-effective variables.  Thus, such claimed range would have been obvious to one having ordinary skill in art at the time the invention was made since it has been held that discovering an optimum or workable ranges is well within the skill of an artisan via routine See MPEP §§ 2144.05.  
Furthermore, Applicant argued that (3) the presently claimed appliances were found to exhibit unexpectedly beneficial results, and (4) the presently claimed appliances gave rise to considerable commercial success.  Regarding the hard polymer layer, Applicant argue that there is no reason provided for why one of ordinary skill in the art would select a co-polyester material from DeSimone for the hard polymer layer because DeSimone lists hundreds of materials.  Applicant cite unexpected results for the specifically claimed material of co-polyester for the hard polymer layer.  However, Applicant fails to provide evidence for such cited unexpected result or criticality of using specifically co-polyester for the hard polymer layer.  In fact, similar to DeSimone listing co-polyester among the list of many suitable material, Applicant also discloses co-polyester among a list of many materials that can be used for the hard polymer layer:
“For example, the hard polymer layer can include several polymer layers laminated together to form the hard polymer layer. The laminated hard polymer layer can include at least two layers of any combination of the following polymer materials: a polyester, a co-polyester, a polycarbonate, a thermoplastic polyurethane, a polypropylene, a polyethylene, a polypropylene and polyethylene copolymer, an acrylic, a cyclic block copolymer, a polyetheretherketone, a polyamide, a polyethylene terephthalate, a polybutylene terephthalate, a polyetherimide, a polyethersulfone, and a polytrimethylene terephthalate.” (Specification paragraph 30).

Applicant cited the affidavit/declaration by co-inventor Chunhua Li, filed 06/21/2019, as to provide evidences for the unexpected results and commercial success.  However, note that the affidavit only refers to the system, i.e. SmartTrackTM (ST30) as a multilayered material with a , and not to the individual claims of the application.  The affidavit fails to provide a nexus to the claimed invention(s).  
For instance, in the Affidavit filed 06/21/2019, co-inventor Lunhua Li declares: 
“After years of development, Align produced the SmartTrackTM material (also referred to herein as “ST30”), which is a product according to the current claims comprising a multilayered material with a hard co-polyester layer between two soft polymer layers… Although the ST30 device is a preferred embodiment containing three layers (i.e., a hard co-polyester layer between two soft polymer layers), I would expect that the presence of only two such layers (i.e. a hard co-polyester layer and a soft polymer layer according to the current claims) would also provide beneficial and surprisingly superior properties of modulus of elasticity, elongation, time stress-relation, durability, and thermoform ability.”  (Affidavit, toward the end of paragraph 4, emphasis added).  
“In my opinion, the fact that the many materials tested did not perform to the level of the desired criteria, either as single or multiple layers, and the fact that a multilayer material combining hard co-polyester and soft polymer layers according to the current claims provided unexpectedly better results than the standard care at the time of filing…” (Affidavit, paragraph 7, emphasis added)
Such above declarations define the inventive material SmartTrackTM (ST30) as “a multilayered material with a hard polymer layer between two soft polymer layers”.  The claims at least omit the defined arrangement of a hard polymer layer between two soft polymer layers (see above grounds of rejection under 35 USC § 112(a) and 35 USC § 112(b)).  Therefore, such SmartTrack material as defined in the declaration does not match with the claimed invention.  
Furthermore, note that the application’s specification discloses large Markush Groups for: (1) the materials for the soft layer; (2) the materials for the hard layer; (3) the properties of the soft layer; and (4) the properties of the hard layer.  The claims then pick out a combination of a small subset in each of said large Markush Groups.  The declaration fails to indicate the SmartTrack material being the specifically claimed combination of a small subset in each of said Markush Groups.  
.  
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAO D MAI/
Examiner, Art Unit 3772